J-S70002-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ZECHARIA B. KNUCKLES,                            IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

RAJ SYAN, SINGH BAJWA KALWANT AND
VEER OIL, INC.,

                            Appellees                No. 3070 EDA 2014


            Appeal from the Judgment Entered September 16, 2014
             in the Court of Common Pleas of Philadelphia County
                   Civil Division at No.: 4079 January, 2012


BEFORE: DONOHUE, J., LAZARUS, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                     FILED DECEMBER 01, 2015

        Appellant, Zecharia B. Knuckles, appeals, pro se, from the judgment,

after a bench trial, in favor of Appellees, Raj Syan, Singh Bajwa Kalwant,

and Veer Oil, Inc.1 Appellant failed to file post-trial motions. We affirm.

        This is a dispute over the purported purchase of a gasoline filling

station. A bench trial occurred from April 14, 2014 to April 17, 2014. On

September 16, 2014, the trial court entered judgment against Appellant and

in favor of Appellees.         The court also found in favor of Appellant on


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  We have amended the caption to reflect the correct year for the case
number.
J-S70002-15


Appellees’ counterclaim, not at issue here. Appellant filed a notice of appeal,

pro se, on October 14, 2014.

      Our independent review of the record confirms that Appellant failed to

file post-trial motions following the entry on the docket of the September 16,

2014 judgment.

      Pennsylvania Rule of Civil Procedure 227.1 requires that “[p]ost-trial

motions shall be filed within ten days after . . . the filing of the decision in

the case of a trial without jury.” Pa.R.C.P. 227.1(c)(2). Pennsylvania Rule

of Appellate Procedure 302(a) provides that “[i]ssues not raised in the lower

court are waived and cannot be raised for the first time on appeal.”

Pa.R.A.P. 302(a).

            Under Rule 227.1, a party must file post-trial motions at
      the conclusion of a trial in any type of action in order to
      preserve claims that the party wishes to raise on appeal. In
      other words, a trial court’s order at the conclusion of a trial,
      whether the action is one at law or in equity, simply cannot
      become final for purposes of filing an appeal until the court
      decides any timely post-trial motions. See Pa.R.C.P. 227.1(a).

Chalkey v. Roush, 805 A.2d 491, 496 (Pa. 2002) (emphasis in original).

“If an issue has not been raised in a post-trial motion, it is waived for appeal

purposes.” Lane Enterprises, Inc. v. L.B. Foster Co., 710 A.2d 54 (Pa.

1998) (citations omitted). “Our Court has consistently refused to entertain

appeals from orders or verdicts following nonjury trials in actions at law

when no post-trial motions have been filed.” Lenhart v. Cigna Cos., 824

A.2d 1193, 1196 (Pa. Super. 2003).


                                     -2-
J-S70002-15


     Accordingly, all of Appellant’s issues on appeal are waived.

     Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/1/2015




                                    -3-